              Case 1:14-cv-01735-SAB Document 127 Filed 10/30/20 Page 1 of 2


 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9    LESLIE LARAY CRAWFORD,                             Case No. 1:14-cv-01735-SAB

10                   Plaintiff,                          AMENDED SCHEDULING ORDER
                                                         SETTING PRETRIAL CONFERENCE AND
11            v.                                         TRIAL

12    CITY OF BAKERSFIELD and AARON                      Pre-Trial Conference:
      STRINGER,                                                August 27, 2021, at 9:30 a.m. in
13                                                             Courtroom 9
                     Defendants.
14                                                       Trial: October 12, 2021, at 8:30 a.m. in
                                                                Courtroom 9
15                                                              3 to 5 days

16
             A jury trial was conducted in this matter and on October 20, 2016, the jury returned a
17
     verdict for Defendants City of Bakersfield and Aaron Stinger and against Plaintiff Leslie Laray
18
     Crawford. (ECF Nos. 83, 87.) Judgment was entered on October 21, 2016, and Plaintiff filed a
19
     notice of appeal that was processed to the Ninth Circuit Court of Appeals on November 21,
20
     2016. (ECF Nos. 89, 92, 93.)
21
             On December 16, 2019, this action was remanded and the mandate issued on January 7,
22
     2020. (ECF Nos. 103, 111.) Following remand, Defendants filed a writ of certiorari with the
23
     United States Supreme Court.      On October 6, 2020, the parties filed a joint status report
24
     informing the Court that the Supreme Court had denied the writ of certiorari.
25
             I.     Scheduling Conference
26
             A scheduling conference was held on October 29, 2020, to set dates for the retrial of this
27
     case.   Counsel Benjamin Meiselas appeared by video for Plaintiff and counsel Michael
28


                                                     1
             Case 1:14-cv-01735-SAB Document 127 Filed 10/30/20 Page 2 of 2


 1 Marderosian and Heather Cohen appeared by video for Defendants.

 2          II.      Pre-Trial Conference Date

 3          The Pre-Trial conference is set for August 27, 2021 at 9:30 a.m. in 9 before United

 4 States Magistrate Judge Stanley A. Boone.

 5          The parties are ordered to file a Joint Pretrial Statement pursuant to Local Rule

 6 281(a)(2). The parties are further directed to submit a digital copy of their Pretrial Statement in

 7 Word      format,     directly    to      Magistrate   Judge    Boone’s   chambers   by   email   at

 8 SABorders@caed.uscourts.gov.

 9          Counsels’ attention is directed to Rules 281 and 282 of the Local Rules for the Eastern

10 District of California, as to the obligations of counsel in preparing for the pre-trial conference.

11 The Court will insist upon strict compliance with those rules. In addition to the matters set forth

12 in the Local Rules, the Joint Pretrial Statement shall include a Joint Statement of the Case to be

13 used by the Court to explain the nature of the case to the jury during voir dire.

14          II.      Trial Date

15          A trial is set for October 12, 2021, at 8:30 a.m. in Courtroom 9 before Magistrate

16 Judge Boone

17          A.       This is a jury trial.

18          B.       Counsels’ Estimate of Trial Time: three to five days.

19          C.       Counsels’ attention is directed to Local Rule 285 for the Eastern District of

20 California.

21          III.     Settlement Conference

22          Should the parties desire a settlement conference, they may jointly request one of the

23 court, and one will be arranged before another judicial officer.

24
     IT IS SO ORDERED.
25

26 Dated:         October 30, 2020
                                                              UNITED STATES MAGISTRATE JUDGE
27

28


                                                          2
